The defendant’s petition for certification for appeal from the Appellate Court, 36 Conn. App. 927 (AC 11676), is granted, limited to the following issue:
*909Decided January 26, 1995
The Supreme Court docket number is SC 15186.
Lauren Weisfeld, assistant public defender, in support of the petition.
Mitchell S. Brody, assistant state’s attorney, in opposition.
“Whether the defendant was denied due process of law when the trial court failed to give the defendant notice and the right to be heard before the trial court ordered the transcript of its instructions to the jury rectified.”